 1
                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE
 8   MASS ENGINEERED DESIGN, INC.,                   No. 2:19-cv-00677-BJR

 9                          Plaintiff,               NOTICE OF APPEARANCE

10            v.

11   ATDEC DISTRIBUTION USA PTY.
     LIMITED,
12
                            Defendant.
13

14   TO:               CLERK OF COURT
15   AND TO:           THE PARTIES AND THEIR COUNSEL OF RECORD
16            PLEASE TAKE NOTICE that Jenna M. Poligo of Stoel Rives LLP hereby appears as
17   attorney of record for Atdec Distribution USA PTY Limited (“Atdec”) in the above-captioned
18   action. All further service, papers and proceedings in this case, except original process, should
19   be served upon Atdec’s attorney of record Jenna M. Poligo, Stoel Rives LLP, 600 University
20   Street, Suite 3600, Seattle, WA 98101; Telephone: (206) 386-7517 by leaving a copy with its
21   attorney at the address above.
22            DATED: June 3, 2019.
23                                              STOEL RIVES LLP

24
                                                /s/ Jenna M. Poligo
25                                              Jenna M. Poligo, WSBA No. 54466
                                                jenna.poligo@stoel.com
26
                                                Attorney for Defendant

     NOTICE OF APPEARANCE - 1

                                                                                  STOEL RIVES LLP
                                                                                       ATTORNEYS
                                                                  600 University Street, Suite 3600, Seattle, WA 98101
     102183977.1 0070171-00002                                                  Telephone 206.624.0900
 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on June 3, 2019, I electronically filed the foregoing NOTICE OF

 3   APPEARANCE with the Clerk of Court using the CM/ECF system, which will send notification

 4   of such filing to all parties appearing in this case:

 5
              John J. Edmonds
 6            Stephen F. Schlather
 7            EDMONDS & SCHLATHER PLLC
              1616 S. Voss Road, Suite 125
 8            Houston, TX 77057
              jedmonds@ip-lit.com
 9            sschlather@ip-lit.com
10            Nicholas R. Ranallo
11            RANALLO LAW OFFICE
              5058 57th Ave. S.
12            Seattle, WA 98118
              nick@ranallolawoffice.com
13

14            Attorneys for Plaintiff
15
              Dated: June 3, 2019
16                                                           /s/ Jenna M. Poligo
                                                             Jenna M. Poligo, WSBA No. 54466
17                                                           STOEL RIVES LLP
                                                             600 University Street, Suite 3600
18                                                           Seattle, WA 98101
                                                             Telephone: 206.624.0900
19                                                           Facsimile: 206.386.7500
                                                             Email: jenna.poligo@stoel.com
20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE - 1

                                                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     102183977.1 0070171-00002                                                     Telephone 206.624.0900
